Per curiam.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the special master who was appointed following the filing of a Formal Complaint by the State Bar. The Formal Complaint alleged, and the special master found, that Respondent Thomas Marvin Alford violated Rule 1.3 of the Georgia Rules of Professional Conduct as set out in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is disbarment.
Despite being personally served with the Formal Complaint, Alford, who has been a member of the Bar since 1994, failed to respond and therefore the following facts have been properly deemed admitted pursuant to Bar Rule 4-212 (a): in 2002 Alford twice failed to appear for scheduled calendar calls before the same judge and failed to give prior notice that he would not appear; after the first failure, the judge’s staff contacted Alford to determine the reason for his absence; Alford told the judge that his failure to appear was the result of “his severe alcohol dependency”; after the second failure to appear, the judge’s staff was unable to locate Alford; thereafter, in October 2002, the Investigative Panel of the State Disciplinary Board initiated a grievance against Alford; and although Alford was served with the Notice of Investigation in this case, he failed to respond.
Considering these facts, we find that Alford violated Rule 1.3 of the Rules of Professional Conduct as set out in Bar Rule 4-102 (d). Though we note no aggravating or mitigating circumstances, we find that Alford violated duties he owed to clients; that he acted with knowledge when he engaged in conduct which violated Rule 1.3; and that his clients suffered injury or potential injury. Therefore, we find that as appropriate discipline for his violation of Rule 1.3, Alford should be and hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur, except Benham, J., who dissents.